TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2013



                                      NO. 03-11-00260-CV


     Spicewood Springs Road Tunnel Coalition, a Texas Unincorporated Association;
             Joe Wheeler; and Save Our Springs Alliance, Inc., Appellants

                                                 v.

   Lee Leffingwell, Mayor; Mike Martinez; Randi Shade; Sheryl Cole; Laura Morrison;
        Bill Spelman; and Chris Riley, Council Members; Marc Ott, City Manager,
    in Their Official Capacities for the City of Austin; and the City of Austin, Appellees




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, HENSON AND GOODWIN
                   JUSTICE HENSON NOT PARTICIPATING
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is reversed, and the cause is remanded for further proceedings. It is FURTHER ordered

that the appellee pay all costs relating to this appeal, both in this Court and the court below; and

that this decision be certified below for observance.